EXHIBIT 10.7

EMPLOYMENT AGREEMENT

          THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the
7th day of February, 2005, by and between Heritage Bankshares, Inc., a Virginia
corporation (hereinafter referred to as “Bankshares”), Heritage Bank & Trust, a
Virginia corporation, and Michael S. Ives (the “Executive”). 

RECITALS

          Bankshares desires to employ Executive on the terms and conditions set
forth herein, and Executive desires to be employed under the terms and
conditions of this Agreement.

          NOW, THEREFORE, in consideration of the mutual promises of the parties
hereto and for other good and valuable consideration, the receipt and adequacy
whereof each party hereby acknowledges, Bankshares and Executive hereby agree as
follows:

          1.          DEFINITIONS:  Except as otherwise expressly provided in
this Agreement, the following terms shall have the following meanings for all
purposes of this Agreement:

                       (a)     Accounting Firm means Bankshares’ independent
accounting firm immediately prior to a Change of Control.

                       (b)     Base Salary means the annual compensation
specified in Section 4 below.

                       (c)     Cause means any of the reasons listed in
Section 9(d) below for which this Agreement may be terminated or Executive may
be discharged prior to the end of the Term hereof.

                       (d)     Change of Control means a change in the ownership
or effective control of Bankshares or in the ownership of a substantial portion
of the assets of Bankshares and shall be deemed to have occurred upon the
occurrence of any of the following events.

                                  (1)     The acquisition by any “person” or
“group” (as defined in or pursuant to Sections 13(d) and 14(d) of the Exchange
Act) (other than Bankshares, any Subsidiary or any Bankshares or Subsidiary’s
employee benefit plan), directly or indirectly, as “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of

--------------------------------------------------------------------------------




securities of Bankshares representing thirty-five percent (35%) or more of
either the then outstanding shares or the combined voting power of the then
outstanding securities of Bankshares, but excluding for this purpose any such
acquisition by any corporation with respect to which, following the acquisition,
the outstanding common stock of Bankshares immediately prior thereto continues
to represent (either by remaining outstanding or being converted into common
stock of the surviving entity or a parent or affiliate thereof) more than fifty
percent (50%) of the outstanding common stock of Bankshares or such surviving
entity or a parent or affiliate thereof outstanding immediately after the
acquisition;

                                  (2)     Either a majority of the directors of
Bankshares elected at Bankshares’ annual stockholders meeting shall have been
nominated for election other than by or at the direction of the “incumbent
directors” of Bankshares, or the “incumbent directors” shall cease to constitute
a majority of the directors of Bankshares.  The term “incumbent director” shall
mean any director who was a director of Bankshares on February 7 2005 and any
individual who becomes a director of Bankshares subsequent to February 7, 2005
and who is elected or nominated by or at the direction of at least two-thirds of
the then incumbent directors;

                                  (3)     The shareholders of Bankshares approve
(x) a merger, consolidation or other business combination of Bankshares with any
other “person” or “group” (as defined in or pursuant to Sections 13(d) and 14(d)
of the 1934 Act) or affiliate thereof, other than a merger or consolidation that
would result in the outstanding common stock of Bankshares immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into common stock of the surviving entity or a parent or affiliate
thereof) more than fifty percent (50%) of the outstanding common stock of
Bankshares or such surviving entity or a parent or affiliate thereof outstanding
immediately after such merger, consolidation or other business combination, or
(y) a plan of complete liquidation of Bankshares or an agreement for the sale or
disposition by Bankshares of all or substantially all of Bankshares’ assets;

                                  (4)     A Change of Control as defined in
Section 280G of the Code; or

                                  (5)     Any other event or circumstance which
is not covered by the foregoing subsections but which the Board of Directors of
Bankshares determines to affect control of Bankshares and with respect to which
the Board of Directors adopts a resolution that the event or circumstance
constitutes a Change of Control for purposes of this Agreement; or

                                            The date of a Change of Control
described herein is the date on which an event described above in this
Section 1(d) occurs.

                       (e)     Code means the Internal Revenue Code of 1986, as
amended.

2

--------------------------------------------------------------------------------




                       (f)     Exchange Act means the Securities Exchange Act of
1934, as amended.

                       (g)     Excise Tax means the excise tax imposed by
Section 4999 of the Code, together with any interest or penalties imposed with
respect to that tax.

                       (h)     Good reason means the occurrence of any of the
conditions listed in Section 9(f) below which is followed by the resignation of
Executive within twelve (12) months after such occurrence.

                       (i)     Gross-Up Payment means an amount paid to
Executive with respect to the Excise Tax pursuant to Section 10(f).

                       (j)     Health Coverage Continuation means continuation
of Executive’s health insurance benefits coverage as described in Section 7
below and to the extent provided in Section 9 below until Executive attains age
sixty-five (65).  This Health Coverage Continuation is subject to Executive’s
payment of the cost of coverage at the rate that is in effect from time to time
for continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), or if greater, the rate charged for
Executive’s coverage under any applicable insurance policy.  Bankshares shall
use its best efforts to continue Executive’s health insurance coverage,
including, but not limited to, creating a new class of covered employees,
consultants or retirees which includes the Executive, but in its efforts,
Bankshares shall not be required to extend coverage to employees (other than
Executive) who have terminated employment with Bankshares or any Subsidiary.

                       (k)     Payment means any payment or distribution in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code) to
or for the benefit of Executive, whether paid or payable pursuant to this
Agreement or otherwise pursuant to any plan, agreement or understanding between
Executive and Bankshares.

                       (l)     Resignation for good reason means resignation by
Executive in accordance with the provisions of Section 9(f) below.

                       (m)     Restricted Period means a period ending on the
later of (1) twelve (12) months after Executive’s resignation or other voluntary
termination of employment pursuant to Section 9(c) below or Executive’s
termination for cause pursuant to Section 9(d) below; or (2) the end of any
period during which Executive’s Base Salary is continued after his termination
of employment with Bankshares.

                       (n)     Severance pay means an amount paid to Executive
pursuant to Section 10(a) in the event he is terminated without cause following
a Change of Control or resigns for good reason following a Change of Control.

3

--------------------------------------------------------------------------------




                       (o)     Subsidiary means any corporation at least a
majority of the stock of which is owned by Bankshares, either directly or
through one or more other Subsidiaries, and any other entity controlled,
directly or indirectly, by Bankshares or any other Subsidiary.

                       (p)     Term means the term of this Agreement specified
in Section 3 below, and all renewals and extensions thereof.

                       (q)     Termination for cause means discharge of
Executive prior to the end of the Term in accordance with the provisions of
Section 9(d) below for any of the reasons listed therein.

                       (r)     Termination without cause means discharge of
Executive prior to the end of the Term in accordance with the provisions of
Section 9(e) below.

          2.          EMPLOYMENT:

                       (a)     During the Term, Executive shall be employed as
the President and Chief Executive Officer of Bankshares and Heritage Bank &
Trust and shall perform such services for Bankshares and/or one or more
Subsidiaries as may be assigned to Executive by Bankshares from time to time
upon the terms and conditions hereinafter set forth.  Executive’s services shall
be rendered in a chief executive capacity and shall be of the type for which
Executive is suited by background and training.  Executive’s duties shall
include Executive’s serving as a director of Bankshares and Heritage Bank &
Trust for which Executive shall not be compensated except pursuant to
Executive’s compensation under this Agreement.  Executive agrees that, during
the Term of Executive’s employment under this Agreement, he will devote his full
business time and energy to the business, affairs and interests of Bankshares
and serve diligently and to the best of his ability.  Notwithstanding anything
in this Agreement to the contrary, the parties to this Agreement recognize that
during the period from February 7, 2005 until April 1, 2005, the Executive shall
fulfill various personal commitments and the Executive will devote as much of
his time and energy to the business of Bankshares as the Executive determines
but that such commitment shall not be full time.  Executive may serve as a
director, trustee or officer of other corporations and entities, including
without limitation charitable organizations, and engage in other activities
(including without limitation service with the Virginia Bankers Association and
the City of Norfolk, Virginia) to the extent those activities and services do
not inhibit the performance of Executive’s duties hereunder or conflict with the
business of Bankshares or any Subsidiary or any other affiliate of Bankshares or
a Subsidiary.  

                       (b)     References in this Agreement to services rendered
for Bankshares and compensation, benefits, indemnification and liability
insurance payable or provided by Bankshares shall include services rendered for
and compensation, benefits, indemnification and liability insurance payable or
provided by any Subsidiary, and references in this Agreement to “Bankshares”
shall mean and refer to each “Subsidiary” for which Executive performs services,
as the context may require.

4

--------------------------------------------------------------------------------




          3.          TERM:  The initial term of this Agreement shall begin on
February 7, 2005 and end on December 31, 2009.  Executive and Bankshares shall
commence confidential discussions in 2007 for the purpose of determining
whether, and if so on what terms, to renew this Agreement for a three year
period following the end of the initial Term, and such determination and
renewal, if any, shall be complete by December 31, 2007.  If this Agreement is
renewed or renegotiated through December 31, 2012, then the Executive and
Bankshares may extend the renewed or renegotiated agreement annually.

          4.          BASE SALARY:  Beginning April 1, 2005, Executive shall
receive initial Base Salary at the rate of $200,000 per year, payable in
substantially equal installments no less frequently than monthly (less any
amounts withheld as required by law or pursuant to any benefits plan).  At least
annually, Bankshares shall review and, in its sole discretion, may increase
Executive’s Base Salary.  If the Executive’s Base Salary is increased by
Bankshares, such increased Base Salary shall then constitute the Base Salary for
all purposes of this Agreement and such Base Salary shall not be reduced during
the Term of this Agreement.

          5.          ANNUAL INCENTIVE BONUS:  Executive shall have the
opportunity to earn an annual incentive bonus during each calendar year in the
Term.  Executive’s bonus shall be based upon Executive’s performance during the
applicable year.  Executive’s bonus for 2005 shall be determined by the Board of
Directors of Bankshares on the basis of subjective performance factors
determined in its discretion and such bonus shall be no greater than 35% of Base
Salary paid during 2005.  During 2006 and subsequent calendar years in the Term,
Executive’s bonus shall be based on Executive’s and Bankshares’ achievement of
certain performance goals and objectives mutually agreed upon in good faith by
Executive and the Board during 2005 and in advance of each subsequent calendar
year in the Term.  Assuming Executive meets at least 90% of said goals and
objectives, Executive’s bonus shall be 15% of Base Salary paid during the
applicable year.  Executive’s bonus shall be 25% of Base Salary paid during the
applicable year if Executive meets the established goals and objectives, and
shall be  35% of Base Salary paid during the applicable year if Executive
exceeds the goals and objectives by 110%.  The Board and Executive shall agree
to make pro rata adjustments to the bonus percentages to be paid according to
the actual percentage of the goals attained, e.g., if 92% of the goals and
objectives are attained, Executive’s bonus shall be 17%.

          6.          STOCK OPTIONS:

                       (a)     Pursuant to Bankshares’ current stock option
plan, Bankshares shall grant Executive a fully-vested option to purchase 30,000
shares of Bankshares’ common stock on February 8, 2005 and the exercise price
shall be the weighted average of the

5

--------------------------------------------------------------------------------




reported sales price for the thirty (30) calendar days ending on February 7,
2005 to be determined by multiplying each day’s average reported price of such
stock by such day’s reported sales volume.  To the extent not exercised, this
option shall be cancelled and reissued if the price of a share of Bankshares’
common stock at a public offering is less than the exercise price determined on
the date of grant.  All other terms of the reissued option shall be the same as
those contained in the cancelled option.  The option shall qualify as an
incentive stock option pursuant to Section 422 of the Code to the maximum extent
possible.  The portion of the option that does not satisfy the incentive stock
option requirements shall be treated as a nonqualified stock option pursuant to
Section 83 of the Code and the regulations thereunder.  In no event shall
failure to qualify as an incentive stock option preclude the grant of the
option.  The Board of Directors of Bankshares shall issue a grant letter on
February 8, 2005 containing the material terms described herein that shall
govern this option.  A form of the option agreement shall be attached to the
grant letter.   Executive shall purchase at least $750,000 of Bankshares’ common
stock at a public offering of shares of Bankshares common stock (after
consideration of any friends and family discounts available in marketing the
offering), or by private sale if no offering is completed by December 31, 2005,
provided, however, that a purchase by private sale shall be subject to the
availability of such shares and the Executive’s reasonable determination that
the price at which such shares are offered is acceptable to the Executive.  
Executive shall use his best efforts to complete the private sale if there is no
public offering.

                       (b)     Upon the effective date of the stock option plan
that Bankshares agrees to adopt in 2005, and on the first business day in
January, 2006, and in each January thereafter during the Term, Bankshares shall
grant Executive an option to purchase 10,000 shares of Bankshares’ common stock
(totalling 50,000 shares during the initial Term).  The options shall qualify as
incentive stock options pursuant to Section 422 of the Code to the maximum
extent possible.  These annual grants and any cancellation and reissuance of
Executive’s option for 30,000 shares pursuant to Section 6(a) above shall be
subject to the implementation of a revised stock option plan authorizing these
grants and the provisions for cancellation and reissuance that is approved by
the shareholders of Bankshares and shall also be subject to the registration of
the shares subject to these options with the Securities and Exchange Commission,
and Bankshares shall employ its best efforts to effect these contingencies.  If
the implementation date of the revised stock option plan is delayed, then upon
implementation Bankshares shall issue an option for the cumulative number of
shares that would have been issued had the revised stock option plan been
implemented in 2005. 

                       (c)     All shares of Bankshares’ common stock subject to
the options granted pursuant to this Section 6 shall have a purchase price equal
to the fair market value of shares of Bankshares’ common stock on the respective
dates of grant.  For this purpose, fair market value shall be determined
according to the definition of fair market value under Bankshares’ stock option
plan unless Executive and Bankshares shall agree to a different definition.

6

--------------------------------------------------------------------------------




                       (d)     The options granted pursuant to this Section 6
shall expire ten (10) years after the date of grant.  The options granted
pursuant to Section 6(b) above shall generally vest and become exercisable at
the rate of twenty percent (20%) on December 31 of the year granted and on each
subsequent December 31 until fully vested.  In the event of Executive’s
termination by Bankshares without cause, Executive’s resignation for good
reason, Executive’s death or permanent disability under Section 9(a) below, or
upon a Change of Control, all options granted shall become fully vested
immediately.  All options granted pursuant to this Section 6 that are fully
vested upon Executive’s termination of employment shall remain exercisable for
two (2) years following such termination, except that in the event of
Executive’s resignation or other voluntary termination of employment pursuant to
Section 9(c) below or Executive’s termination by Bankshares for cause pursuant
to Section 9(d) below, the vested options shall remain exercisable for six (6)
months only following any such termination.

          7.          OTHER BENEFITS AND REIMBURSEMENTS:  During the Term of
employment under this Agreement, Executive shall participate or be entitled to
participate in any pension, group insurance, hospitalization, incentive or
deferred compensation and other benefit or compensation plans of Bankshares
presently in effect or hereafter adopted and generally available to all
employees of senior executive status; provided, that Executive’s participation
in annual bonus and stock option plans shall be governed by Sections 5 and 6
above.  Executive shall also be entitled to any additional compensation,
benefits or perquisites, if any, that may be provided specifically to or for
Executive by Bankshares from time to time.  During the Term, to the extent that
Executive’s expenditures are substantiated by Executive as required by corporate
policies, Executive shall be reimbursed promptly for all expenditures (including
travel, entertainment, parking and business meetings) made in pursuance and
furtherance of the business and good will of Bankshares.  Bankshares
acknowledges that Executive’s principal duties include his serving as the face
of Bankshares and its Subsidiaries to the community, and thus that Executive can
be anticipated to incur and shall be reimbursed for substantial expenditures
arising from Executive’s marketing efforts.  Bankshares further acknowledges
that Executive’s civic involvement is of importance to its business and
goodwill.  Executive may employ Bankshares’ property, materials and personnel in
community, cultural and similar matters, and in addition, in incidental private
personal matters, subject in all cases to any reasonable limitations that the
Board of Directors of Bankshares may prescribe.  Without limiting the foregoing,
Executive shall be entitled to the following benefits and perquisites:

                       (a)     Executive shall be entitled to four (4) weeks
paid vacation per year beginning April 1, 2005, and Executive may accrue and
carry over unused vacation time from year to year during the Term.  Executive
may accelerate one (1) week of paid vacation to a year from the next following
year.  Executive shall be paid for his accrued and unused vacation time upon
termination of employment for any reason.

                       (b)     Executive shall accrue the greater of:  (i) the
number of days of sick leave that may be accrued according to Bankshares’ policy
for all employees beginning April 1, 2005 through the Term of this Agreement, or
(ii) two (2) days of sick leave per month beginning April 1, 2005 through
December 31, 2005 and one and one-half (1-1/2) days of sick leave per month
thereafter during the Term, and Executive may carry over unused sick leave from
year to year during the Term.  Executive shall be paid for his accrued and
unused sick leave upon termination of employment for any reason.

8

--------------------------------------------------------------------------------




                       (c)     During the Term, Bankshares shall provide
Executive with (1) a $500 monthly automobile allowance; (2) payment of
Executive’s membership dues at the Town Point Club; and (3) a personal laptop
computer for his exclusive use.

                       (d)     Executive’s reasonable expenses for attendance at
meetings of the Virginia Bankers’ Association and similar trade groups shall be
reimbursed by Bankshares.  Executive’s time and attendance at any such meetings,
at functions of the Norfolk Retirement System, and at functions promoted or
sponsored by other civic endeavors as are approved by Bankshares’ Board of
Directors, shall be considered as performance of the Executive’s duties and
shall not be treated as a use of Executive’s vacation time, even if such
meetings or functions span multiple days and are held in locations outside of
South Hampton Roads.

                       (e)     Executive shall be provided the services of an
Executive Assistant.  The duties of the Executive Assistant shall include
assisting the Executive with his duties as Chief Executive Officer, President
and Director, his charitable and civic obligations, and incidental personal
items.

8

--------------------------------------------------------------------------------




          8.          INDEMNIFICATION:

                       (a)     Bankshares and each bank Subsidiary for which
Executive provides services shall indemnify and hold Executive harmless from and
against all liability and expense resulting from (1) all acts or omissions of
Executive while acting in the capacity of a director, officer, trustee, or
fiduciary and/or employee of Bankshares and its Subsidiaries during Executive’s
employment as such director, officer, and/or employee and (2) acts or omissions
of Bankshares and its Subsidiaries occurring or alleged to have occurred during
or prior to Executive’s employment, on terms and conditions no less favorable to
Executive than the terms and conditions providing for indemnification of
officers and directors under the Articles or Certificate of Incorporation and
the Bylaws of Bankshares and each such Subsidiary as in effect on the date of
this Agreement.  If the Articles or Certificate of Incorporation or the Bylaws
of Bankshares and/or each such Subsidiary are hereafter amended to provide
officers and directors with broader or greater rights of indemnification,
Bankshares and each such Subsidiary acknowledge and agree that Executive shall
be indemnified and held harmless under such broader or greater rights of
indemnification and, further, that in no event shall Executive be entitled to
any lesser rights of indemnification than would be available to Executive under
such Articles or Certificate of Incorporation and/or Bylaws on the date of this
Agreement.

                       (b)     To the maximum extent permitted by applicable law
as in effect on the date of this Agreement and without abridging or limiting the
right of indemnification provided under Section 8(a) above, Bankshares and each
bank Subsidiary for which Executive provides services shall indemnify and hold
Executive harmless from and against all liability and expense resulting from (1)
all acts or omissions of Executive while acting in the capacity of a director,
officer, trustee, fiduciary and/or employee of Bankshares and its Subsidiaries
during Executive’s employment as such officer and director and (2) acts or
omissions of Bankshares and its Subsidiaries occurring or alleged to have
occurred during or prior to Executive’s employment.  If applicable laws relating
to the indemnification of officers and directors (including, without limitation,
the rules and regulations of the appropriate primary federal or state banking
agency for Bankshares and each bank Subsidiary for which Executive provides
services) are hereafter amended to provide officers and directors with broader
or greater rights of indemnification than is provided under Section 8(a) above
or this Section 8(b), Bankshares and each such Subsidiary acknowledge and agree
that Executive shall be indemnified and held harmless under such broader or
greater rights of indemnification and, further, that in no event shall Executive
be entitled to any lesser rights of indemnification than are presently available
to Executive under Section 8(a) above or this Section 8(b) on the date of this
Agreement.  Bankshares and Executive further acknowledge and agree that it is
the intention of the parties that Executive shall be entitled to indemnification
as set forth under Section 8(a) above and this Section 8(b) to the greatest
extent possible under either the Articles or Certificate of Incorporation and
the Bylaws of Bankshares and each bank Subsidiary for which Executive performs
services or applicable law as in effect on the date of this Agreement or as
hereafter amended from time to time to provide broader or greater rights of
indemnification.

9

--------------------------------------------------------------------------------




                       (c)     Bankshares shall carry Directors and Officers
Liability Insurance in such amounts as the Board of Directors in its discretion
deems appropriate, and any payments made under such policy to Executive or on
Executive’s behalf shall be offset against the indemnification obligation set
forth in Section 8(a) and Section 8(b) above.  Notwithstanding the foregoing,
the indemnification provided by Section 8(a) and Section 8(b) above shall not
apply, and Executive shall not be indemnified, with respect to any acts or
omissions which constitute wanton or willful misconduct or willful gross
negligence.

                       (d)     The indemnity obligation set forth in this
Section 8 shall be subject to the prohibitions and limitations established by
applicable law and as set forth in applicable regulations adopted by any federal
or state bank regulatory agency having jurisdiction over Bankshares or any bank
Subsidiary.

                       (e)     The provisions of this Section 8 shall survive
termination of this Agreement.

          9.          TERMINATION:  Executive’s employment under this Agreement
may be terminated under any of the following conditions.

                       (a)     Disability:  If Executive is unable to perform
the essential functions of Executive’s job (as described in this Agreement) on a
full-time basis for a period of six (6) consecutive months (or for such shorter
period ending with Executive’s eligibility for and receipt of long-term
disability benefits under an insurance policy or employee benefit plan provided
or made available to Executive by Bankshares) by reason of illness or other
physical or mental disability, Bankshares shall have the right to terminate
Executive’s employment under this Agreement by giving Executive thirty (30) days
written notice thereof.  If Executive’s employment is so terminated, Executive
shall be paid any salary and benefits to which Executive may be entitled until
the end of the payroll period in which the date of termination occurs, and
thereafter, Bankshares shall have no further obligation for additional
compensation and benefits under this Agreement, except that Executive shall be
entitled to Health Coverage Continuation and to payment for accrued and unused
vacation and sick leave.  During the six month period of continuous disability
and until the Executive’s termination of employment because of disability,
Bankshares shall grant any options and vest any options that are scheduled to be
granted or vested pursuant to Section 6. A condition of disability shall be
determined by the Board of Directors of Bankshares on the basis of competent
evidence.  A written opinion of a licensed physician certified in his field of
specialization and acceptable to the Board, or Executive’s entitlement to or
receipt of long-term disability benefits under any insurance policy or employee
benefit plan provided or made available to Executive by Bankshares or under
Federal Social Security law, shall be conclusive evidence of disability.

10

--------------------------------------------------------------------------------




                       (b)     Death:  In the event of Executive’s death during
the Term of this Agreement, Executive’s estate, legal representatives or named
beneficiaries (as directed by Executive in writing) shall be paid compensation
at the rate in effect at the time of Executive’s death for a period of one (1)
month after the date of Executive’s death and shall be paid for accrued and
unused vacation and sick leave.

                       (c)     Resignation By Executive:  If Executive resigns
or voluntarily leaves the employ of Bankshares, other than under circumstances
treated as resignation for good reason, then Executive shall be in breach of
this Agreement and, without limiting the generality of the foregoing, the
obligations of Bankshares to Executive shall terminate, except for the
obligation to pay any accrued and unpaid salary, vacation and sick leave as of
the date of such resignation and to provide Health Coverage Continuation.

                       (d)     Termination For Cause:  The Board of Directors of
Bankshares may, in its sole discretion and after compliance with the notice and
hearing procedures contained in this Section 9(d), terminate Executive’s
employment for breach upon the occurrence of any of the following:

                                 (1)     Continued and willful neglect by
Executive of Executive’s duties for or on behalf of Bankshares or any of its
Subsidiaries;

                                 (2)     Executive’s willful disregard of the
directions of Bankshares’ Board of Directors in a matter material to the
operations of Bankshares;

                                 (3)     Willful misconduct of Executive in
connection with the performance of any of Executive’s duties, including, by way
of example, but not limitation, misappropriation of funds or property of
Bankshares or its Subsidiaries or a Subsidiary’s depositors or borrowers,
securing or attempting to secure personally any profit in connection with any
transaction entered into on behalf of Bankshares or its Subsidiaries to the
prejudice of Bankshares or its Subsidiaries;

                                 (4)     Conduct by Executive which results in
Executive’s suspension and/or temporary prohibition or removal and/or permanent
prohibition from participation in the conduct of the affairs of Bankshares or a
Subsidiary pursuant to the rules and regulations of the primary federal or state
banking agency for Bankshares or the Subsidiary or any other federal or state
banking agency having regulatory jurisdiction over Bankshares or the Subsidiary;

                                 (5)     Conviction of Executive of a felony or
any misdemeanor involving moral turpitude;

11

--------------------------------------------------------------------------------




                                 (6)     Willful violation of any code of
conduct or standards of ethics applicable to employees of Bankshares that
results in material and demonstrable damage to the business or reputation of
Bankshares; or

                                 (7)     The issuance of a permanent injunction
or similar remedy against Executive preventing Executive from executing or
performing all or part of this Agreement.

                                           Executive shall not be terminated for
cause unless and until (x) there shall have been delivered to Executive a notice
of termination from Bankshares (after reasonable notice to Executive and an
opportunity for Executive, together with Executive’s counsel, to be heard before
Bankshares’ Board of Directors) accompanied by a resolution duly adopted by a
majority of the directors (other than Executive) of Bankshares then in office,
finding that, in the good faith opinion of such directors, cause (as set forth
above in this Section 9(d)) exists and specifying the particulars thereof in
detail, and (y) Executive shall have failed to cure any such cause within thirty
(30) days after Executive’s receipt of the notice of termination.  Nothing in
such notice or such resolution or specifications shall be used by Executive as
grounds for any claim (A) against any director who acts in good faith in
connection therewith or (B) against Bankshares unless one or more of the
directors voting for such resolution has acted in bad faith in connection
therewith (but nothing herein shall preclude Executive from contesting any
allegation or finding that cause existed or from pursuing any available remedy
against Bankshares for breach of this Agreement).

                                           If Executive’s employment is
terminated for cause or Bankshares has cause for termination and Executive
voluntarily resigns, Executive shall not be entitled to any further compensation
or benefits under this Agreement other than payment for accrued and unused
vacation and sick leave. Moreover, nothing in this Section 9 is intended to have
any effect on any rights that are vested.

                                           Notwithstanding anything herein to
the contrary, except as “willful” may be otherwise defined by the rules and
regulations of the primary federal or state banking agency for each such
Subsidiary or any other federal or state banking agency having regulatory
jurisdiction over each such Subsidiary, (x) no act or failure to act on
Executive’s part shall be considered “willful” unless done, or omitted to be
done, by Executive in bad faith and without reasonable belief that Executive’s
action or omission was in the best interest of Bankshares and/or each bank
Subsidiary for which Executive performs services, and (y) no failure to act on
Executive’s part shall be considered “willful” if such failure is a result of a
condition of disability within the meaning of Section 9(a) of this Agreement.

12

--------------------------------------------------------------------------------




                       (e)     Termination Without Cause:  The Board of
Directors of Bankshares may, in its sole discretion, terminate Executive’s
employment under this Agreement without cause at any time in any lawful manner
by not less than thirty (30) days written notice to Executive.  In the event of
such termination: (i) Executive shall be paid accrued and unused vacation and
sick leave as of the date of termination, (ii) Executive shall continue to be
paid, during the remainder of the Term that follows such termination, the Base
Salary that Executive is entitled to receive as of the date Executive is
terminated without cause, and (iii) Executive shall be entitled to Health
Coverage Continuation.  Nothing in this Section shall affect Executive’s rights
to receive any benefit which has been earned but not paid with respect to
Executive’s performance prior to the date of such termination.  The salary and
Health Coverage Continuation described in this Section 9(e) will be due
Executive regardless of any subsequent employment attained by Executive which is
not in violation of this Agreement.

                                Notwithstanding the foregoing provisions of this
Section 9(e), Bankshares shall not terminate Executive’s employment without
cause (nor shall any decision previously made to terminate Executive’s
employment without cause be effective) nor shall Bankshares, without cause, fail
to renew this Agreement pursuant to Section 3 during any period of time when
Bankshares has knowledge that any person, entity or concern, whether acting
independently, as part of a group or in concert with any other person, entity or
concern, has taken steps reasonably calculated to effect a Change of Control of
Bankshares until, in the opinion of the Board of Directors of Bankshares, such
person, entity or concern has abandoned or terminated such efforts to effect a
Change of Control.  Any good faith determination by the Board of Directors of
Bankshares that any such person, concern or entity has abandoned or terminated
such efforts to effect a Change of Control shall be conclusive and binding on
Executive.  Such determination shall be promptly communicated to Executive in
writing by the Secretary of Bankshares.

                       (f)     Resignation For Good Reason:

                                 (1)     Executive may resign for good reason
upon the occurrence of any of the following conditions:

                                           (a)     Without Executive’s express
written consent, Bankshares requires Executive to render services other than as
chief executive officer of the parent company and its principal operating
subsidiary;

                                           (b)     A reduction by Bankshares of
Executive’s Base Salary or a reduction by Bankshares of Executive’s annual
incentive bonus opportunities under Section 5 above or his stock option rights
under Section 6 above;

                                           (c)     Any material breach of this
Agreement by Bankshares; or

                                           (d)     A Change of Control.

13

--------------------------------------------------------------------------------




The Executive’s continued employment shall not constitute consent to, or a
waiver of rights, with respect to, any act or failure to act constituting good
reason.

                                 (2)     Resignation for good reason shall be
effected by delivering to Bankshares, within twelve (12) months after the
occurrence of one of the conditions described above, a written notice specifying
a date for termination of employment which is not less than thirty (30) days
after the date of the notice or more than ninety (90) days after the date of the
notice.  The notice shall also state that Executive is resigning for good reason
as contemplated by this Section 9(f) and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for resignation for good
reason hereunder.  If within the notice period, Bankshares cures or corrects any
circumstances providing a basis for resignation for good reason, Executive shall
not be entitled to resign for good reason.

                                 (3)     If Executive resigns for good reason at
any time after the date of this Agreement (other than a resignation for good
reason within twelve (12) months after a Change of Control), then Executive
shall continue to be paid, during the remainder of the Term that follows such
resignation, the Base Salary  that Executive is entitled to receive as of the
date of the notice announcing Executive’s resignation, and Executive shall be
entitled to Health Continuation Coverage; provided that nothing in this
Section 9(f) shall affect Executive’s rights to receive any benefit which has
been earned but not paid with respect to Executive’s performance prior to the
date of termination.  The salary and benefits described in this Section 9(f)
shall be due Executive regardless of any subsequent employment attained by
Executive which is not in violation of this Agreement.

          10.        CHANGE OF CONTROL:  Notwithstanding the provisions of
Section 9 of this Agreement, if during the Term of this Agreement and within
twelve (12) months after a Change of Control of Bankshares, either Executive’s
employment is terminated without cause or Executive resigns for good reason, in
either case, Bankshares shall provide to Executive the following severance
benefits:

                       (a)     Bankshares shall pay to Executive, in lieu of the
compensation specified in Sections 9(e) and 9(f), severance pay (subject to any
applicable payroll or other taxes required to be withheld) equal to the greater
of (a) Executive’s Base Salary for the remainder of the Term; or (b) 2.99 times
Executive’s average annual compensation from Bankshares and its Subsidiaries
includable in Executive’s gross income for federal income tax purposes for
Executive’s most recent five (5) taxable years ending before the date on which
the Change of Control occurs.  For purposes of the preceding sentence, average
annual compensation shall be determined in accordance with principles under
Section 280G of the Code (including determination in the event that Executive
has less than five (5) complete taxable years in which he receives compensation
from Bankshares and its Subsidiaries).  Severance pay shall be paid in cash
(except to the extent that Executive and Bankshares agree that it shall be paid
in other property) and shall be paid in one lump sum on or before Executive’s
last day of employment.

14

--------------------------------------------------------------------------------




                       (b)     Bankshares shall pay to Executive in a lump sum
on or before Executive’s last day of employment the amount of Executive’s
accrued vacation and sick leave determined on the basis of his Base Salary then
in effect, or if greater, in effect immediately preceding the Change of Control.

                       (c)     Bankshares shall provide Executive with Health
Coverage Continuation.

                       (d)     If any Payment to or in respect of Executive is
determined to be subject to the Excise Tax, then Executive shall be entitled to
receive an additional Gross-Up Payment in an amount such that, after payment by
Executive of all taxes (and any interest or penalties imposed with respect to
such taxes), including, without limitation, any income taxes (and any interest
and penalties imposed with respect thereto) and Excise Tax imposed upon the
Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon the Payments.  The Accounting Firm shall make all
determinations required to be made under this Section 10, including whether and
when a Gross-Up Payment is required, the amount of any such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination (except that
Executive’s Federal and state income taxes shall be assumed to be at the maximum
marginal rates).  In the event that the Accounting Firm is serving as accountant
or auditor to the individual, entity or group effecting the Change of Control,
unless otherwise agreed in writing by Executive, Bankshares shall appoint
another independent accounting firm reasonably acceptable to Executive to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder).  All fees and expenses of the
Accounting Firm shall be borne solely by Bankshares.  The Gross-Up Payment,
computed assuming all of the Payment constitute excess parachute payments under
Section 280G of the Code, shall be paid to Executive concurrently with the
severance pay under Section 10(a) above, unless Bankshares at the same time as
the payment of the severance pay provides Executive with the Accounting Firm’s
opinion that Executive will not incur any Excise Tax on any part or all of the
Payments.  Any such opinion shall be based upon the regulations under Sections
280G and 4999 of the Code and shall be supported with substantial authority as
defined in  Section 6661 of the Code and the regulations thereunder.  If any
such opinion applies only to part of the Payments, Bankshares shall pay
Executive the Gross-Up Payment with respect to that part of the Payments not
covered by the opinion.  Executive agrees (unless requested otherwise by
Bankshares) to use reasonable efforts to contest in good faith any subsequent
determination by the Internal Revenue Service that Executive owes an amount of
Excise Tax greater than the amount determined above; provided, that Executive
shall be entitled to reimbursement by Bankshares of all fees and expenses
reasonably incurred by Executive in contesting such determination.  In the event
the

15

--------------------------------------------------------------------------------




Internal Revenue Service or any court of competent jurisdiction determines that
Executive owes an amount of Excise Tax that is either greater or less than the
amount previously taken into account in the Gross-Up Payment paid under this
Section 10, Bankshares shall promptly pay to Executive, or Executive shall
promptly repay to Bankshares, as the case may be, the amount of resulting excess
or shortfall in the Gross-Up Payment.  Any payment that Bankshares is required
to make to Executive pursuant to the preceding sentence shall include an
additional amount such that after payment by Executive of all of Executive’s
applicable Federal, state and local taxes on such additional amount, Executive
shall retain an amount equal to the total of Executive’s applicable Federal,
state and local taxes arising due to the later Payment.

                       (e)     If Executive collects any part or all of the
severance pay provided under this Section 10 by or through a lawyer or lawyers,
following a Change of Control and a dispute with Bankshares regarding the terms
of this Section 10 and any related provision of this Agreement, Bankshares shall
pay all costs of any such collection or enforcement, including reasonable legal
fees and other out of pocket expenses incurred by the Executive, up to that
point when Bankshares offered to settle the dispute for an amount equal to the
amount that Executive is entitled to recover.

                       (f)     The payments described in this Section 10 shall
be due Executive regardless of any subsequent employment obtained by Executive.

          11.        NONCOMPETITION: NONDISCLOSURE:

                       (a)     Except as otherwise provided in Section  11(c)
below, during the Term and the Restricted Period, Executive shall not:  (i)
either as principal, agent, manager, employee, partner, shareholder, director,
officer, consultant or otherwise, become employed by, or manage or perform
services for any business operation, in a managerial, marketing or sales
capacity or in any advisory capacity relating to the management of the business,
if such business operation has a location within South Hampton Roads (that is,
the cities of Norfolk, Portsmouth, Chesapeake, Virginia Beach and Suffolk,
Virginia) and competes with Bankshares or any Subsidiary; (ii) in any way induce
or attempt to induce any employee of Bankshares or any Subsidiary to leave such
employee’s position with Bankshares or any Subsidiary to become associated with
a business competing in any way with Bankshares or any Subsidiary; or (iii)
induce or attempt to induce any customer of Bankshares or any Subsidiary of
either to cease transacting business with Bankshares or any Subsidiary or
transfer any part of such customer’s business to any other depository
institution.

                       (b)     During the Term and for twelve (12) months after
the end of the Restricted Period, Executive shall hold in a fiduciary capacity
for the benefit of Bankshares and its Subsidiaries all secret or confidential
information, knowledge or data relating to Bankshares and its Subsidiaries and
their respective businesses, which shall

16

--------------------------------------------------------------------------------




have been obtained by Executive during Executive’s employment by Bankshares and
any Subsidiary and which shall not be or become public knowledge (other than by
acts by Executive or representatives of Executive in violation of this
Agreement).  During the Term and for twelve (12) months after the end of the
Restricted Period, Executive shall not, without the prior written consent of
Bankshares and such Subsidiary or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than Bankshares and any such Subsidiary and those designated by
them.  After the end of the Restricted Period, the existence and identity of the
customers and employees of Bankshares and any of its Subsidiaries shall not
constitute secret or confidential information, knowledge or data.

                       (c)     The provisions contained in Section 11(a) shall
not apply and shall have no force and effect at any time following a Change of
Control. During any period in which the provisions of Section 11(a) are
effective, those provisions shall not preclude Executive from (1) holding any
publicly traded stock provided Executive does not acquire any stock interest in
any one company in excess of one percent (1%) of the outstanding voting stock of
that company or (2) practicing law on behalf of clients who compete with
Bankshares or any Subsidiary.

                       (d)     The parties agree that the restrictions contained
in this Section 11 are reasonable and fair.  If Executive competes in violation
of the terms of this Section 11, the parties agree that Bankshares will be
irreparably harmed without an adequate remedy at law.  Accordingly, Executive
acknowledges that if he breaches or threatens to breach any provision of this
Section 11, Bankshares shall be entitled to an injunction, both preliminary and
permanent, restraining Executive from such breach or threatened breach, but such
injunctive relief shall not preclude Bankshares from pursuing all other legal or
equitable remedies arising out of such a breach.

                       (e)     The parties have attempted to limit Executive’s
right to compete only to the extent necessary to protect Bankshares and its
Subsidiaries from unfair competition.  The parties recognize, however, that
reasonable people may differ in making such a determination.  Consequently, the
parties hereby agree that, if the scope or enforceability of a restrictive
covenant set forth in this Section 11 is in any way disputed at any time, a
court or other trier of fact may modify and reform such provision to substitute
such other terms as are reasonable to protect the legitimate business interests
of Bankshares and its Subsidiaries.

          12.        NOTICES:  For the purposes of this Agreement, notices or
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when hand delivered to the party to whom
directed or mailed by United States certified mail, return receipt requested,
postage prepaid, addressed to such party at such party’s address last known by
the party giving such notice.  Each party may, from time to time, and shall,
upon request of another party, designate an address to which notices should be
sent.  Notices of change of address shall be effective only upon receipt.

17

--------------------------------------------------------------------------------




          13.         MODIFICATION - WAIVERS - APPLICABLE LAW:  No provisions of
this Agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing, signed by Executive and on
behalf of Bankshares by such officers as may be specifically designated by the
Board of Directors of Bankshares.  No waiver of any breach, condition or
provision of this Agreement by any party hereto at any time shall be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
any party which are not set forth expressly in this Agreement.  The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the Commonwealth of Virginia.  The parties hereby irrevocably
submit to the venue of the Circuit Court of Norfolk, Virginia for any action
arising out of or relating to this Agreement.

          14.         INVALIDITY - ENFORCEABILITY:  The invalidity or
enforceability of any provision of this Agreement shall not affect the validity
or enforceability of any other provision of this Agreement, which shall remain
in full force and effect.  Any provision in this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating or affecting the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

          15.         SUCCESSOR RIGHTS:  This Agreement shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees, and shall be binding upon Bankshares and any successor to Bankshares. 
If Executive should die while any amounts would still be payable to Executive
hereunder all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to Executive’s devisee, legatee or
other designee or, if  there is no such designee, to Executive’s estate.

          16.        ATTORNEY’S FEES:  Subject to Section 10(e), in the event
that either party incurs costs and fees, including attorney’s fees, in enforcing
its rights under this Agreement, the party substantially prevailing in such suit
or action including any appeal shall be entitled to recover from the other all
such costs and reasonable attorney’s fees.

18

--------------------------------------------------------------------------------




          17.        COMPLIANCE WITH FEDERAL STATUTES AND REGULATIONS:

                       (a)     If Executive is suspended and/or temporarily
prohibited from participating in the conduct of the affairs of Bankshares or any
Subsidiary by a notice served under Section 8(e)(3) or (g)(1) of the Federal
Deposit Insurance Act (12 U.S.C. Section 1818(e)(3) and (g)(1)), Bankshares’
obligations to Executive under this Agreement pertaining to the applicable bank
Subsidiary shall be suspended as of the date of service of any such notice
unless stayed by appropriate proceedings.  If the charges in the notice are
dismissed, Bankshares may in its discretion (i) pay Executive all or part of the
compensation withheld while its obligations under this Agreement were suspended,
and (ii) reinstate (in whole or in part) any of its obligations which were
suspended.

                       (b)     If Executive is removed and/or permanently
prohibited from participating in the conduct of a bank Subsidiary’s affairs by
an order issued under Section 8(e)(4) or (g)(1) of the Federal Deposit Insurance
Act (12 U.S.C. Section 1818(e)(4) or (g)(1)), all obligations of Bankshares
under this Agreement pertaining to the applicable bank Subsidiary shall
terminate as of the effective date of the order, but vested rights of the
parties hereto shall not be affected.

                       (c)     If a bank Subsidiary is in default (as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act 12 U.S.C. Section
1813(x)(1)), all obligations under this Agreement shall terminate as of the date
of default, but this paragraph shall not affect any vested rights of the parties
hereto shall not be affected.

                       (d)     All obligations under this Agreement pertaining
to a bank Subsidiary shall be terminated, except to the extent that it is
determined that continuation of the contract is necessary to the continued
operation of the applicable Subsidiary (i) by the appropriate federal banking
agency, at the time the Federal Deposit Insurance Corporation enters into an
agreement to provide assistance to or on behalf of the applicable Subsidiary
under the authority contained in Section 13(c) of the Federal Deposit Insurance
Act (18 U.S.C. Section 1823(c)); or (ii) by the appropriate federal banking
agency, at the time such agency approves a supervisory merger to resolve
problems related to operation of the applicable Subsidiary or when the
applicable Subsidiary is determined by such agency to be in an unsafe or unsound
condition; but vested rights of the parties hereto shall not be affected.

          18.        COMPLIANCE WITH VIRGINIA CODE SECTION 6.1-47:  Upon
Executive’s election as a director of Bankshares, Bankshares shall sell and
Executive shall purchase the number of shares of Bankshares common stock as are
necessary to comply with Virginia Code Section 6.1-47.

          19.        HEADINGS:  Descriptive headings contained in this Agreement
are for convenience only and shall not control or affect the meaning or
construction of any provision hereof.

19

--------------------------------------------------------------------------------




          20.        LEGAL CONFLICT:  In the event of any conflict between any
of the provisions of this Agreement and the provisions of any applicable
statutes or regulations, as such statutes or regulations are in effect as of the
date of this Agreement, the provisions of such statutes or regulations in effect
as of the date of this Agreement shall control.

          21.        CONSTRUCTION:  This Agreement shall not be construed more
strictly against one party than the other by virtue of the fact that it may have
been prepared by counsel for one of the parties, it being recognized that each
party has been represented by counsel and has contributed substantially and
materially to the preparation of this Agreement.

          IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the date first above written.

 

EXECUTIVE

 

 

 

 

--------------------------------------------------------------------------------

 

Michael S. Ives

 

 

 

 

 

 

 

HERITAGE BANKSHARES, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Chairman of the Board

 

 

 

 

HERITAGE BANK & TRUST

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Chairman of the Board

20

--------------------------------------------------------------------------------